November 19, 2007


Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010

Mr. Gregory Jay Finney
The O'Quinn Law Firm
440 Louisiana, Suite 2300
Houston, TX 77002
Honorable S. Grant Dorfman
129th District Court
201 Caroline, 10th Floor
Houston, TX 77002

RE:   Case Number:  07-0911
      Court of Appeals Number:  01-07-00569-CV
      Trial Court Number:  2006-24918

Style:      IN RE  LUIS ALONZO ALVAREZ

Dear Counsel:

      Today the Supreme Court of Texas granted the motion for temporary stay
and issued the enclosed stay order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosures
|cc:|Ms. Theresa Chang      |
|   |Mr. Grant E. Adami III |
|   |Ms. M. Karinne         |
|   |McCullough             |